          Case 1:20-cv-01765-AKH Document 14 Filed 09/29/20 Page 1 of 1

                                                                         USDC SONY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FI LE D
SOUTHERN DISTRICT OF NEW YORK                                                      '
                                                                         DOC#: _ _ _ _ _ __
-------------------------------------------------------------- X
                                                                         DATE FILED:      9-L--9---10
INDEMNITY INSURANCE COMPANY OF                                                                      ·-~-·-
NORTH AMERICA as subrogor a/BAKER                                   ORDER REGULATING
HUGHES CO.,                                                         PROCEEDINGS

                                        Plaintiff,                  20 Civ. 1765 (AKH)
             -against-

 EXPEDITORS INTERNATIONAL OF
 WASHINGTON, INC., and MAERSK LINE
 LIMITED,

                                        Defendants.

 -------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On September 25, 2020, I held a status conference in the above-captioned matter.

As indicated at the conference, Plaintiff is granted leave to amend the complaint to replace

Defendant Maersk Line Limited with a new defendant, and Defendant Expeditors International

of Washington, Inc. is granted leave to file a new crossclaim or third-party complaint. Any such

pleadings shall be filed by October 2, 2020. The parties shall appear for a status conference to

regulate further proceedings on November 6, 2020, at 10:00 a.m.

                 SO ORDERED.

Dated:           September 29, 2020
                 New York, New York
                                                                      nited States District Judge
